Citation Nr: 0608361	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-25 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for residuals of 
concussion.

4.  Basic eligibility for nonservice connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from April 17, 1963 to June 7, 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A 
May 2003 rating decision denied service connection for a 
cervical spine condition, and denied as not new and material 
evidence submitted to reopen a claim for service connection 
for a low back condition.  An August 2003 rating decision 
denied service connection for concussion and blackouts, which 
the Board has rephrased as residuals of a concussion, and 
denied entitlement to nonservice connection pension benefits. 

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a low 
back disorder, entitlement to service connection for a 
cervical spine disorder and residuals of concussion are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has verified active service from April 1963 
to June 1963.

2.  The veteran did not serve in the active military, naval, 
or air service at any point during a recognized period of 
war.




CONCLUSION OF LAW

The criteria for a nonservice-connected disability pension 
have not been met.  38 U.S.C.A. §§ 110,1521 (West 2002); 38 
C.F.R. §§ 3.2, 3.3, 3.6 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Finally, VA has a duty to notify the veteran 
that he should submit all pertinent evidence in his 
possession.

The veteran was informed in the notification accompanying the 
August 2003 rating decision on appeal, as well as the 
December 2003 statement of the case of the basic eligibility 
requirements for nonservice connected disability pension, as 
well as the relative burdens of producing evidence, to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
until after the August 2003 VA decision from which this 
appeal originates.  The record reflects, however, that he was 
advised in that decision, as well as in the December 2003 
statement of the case, of the information and evidence 
necessary to substantiate his claim.  As already noted, he 
was provided with VCAA notice in December 2003, following 
which his claim was readjudicated by a Decision Review 
Officer by means of a supplemental statement of the case 
issued in July 2004.

The Board finds that no further notice is needed to comply 
with the VCAA, and that the failure to provide the veteran 
with full VCAA notice prior to the decision from which the 
current appeal originates did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The veteran has neither alleged nor shown 
prejudice from any error in the timing or content of the VCAA 
notice.  Given the specificity of the VCAA notice, as well as 
the time afforded the appellant following the notice to 
respond, the Board finds that any error in the timing of the 
notice is harmless.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  All veterans who are basically 
eligible and who are unable to secure and follow a 
substantially gainful occupation by reason of disabilities  
which are likely to be permanent shall be rated as 
permanently and totally disabled.  38 C.F.R. § 4.17.  

One prerequisite to entitlement is that a veteran must have 
served in the active military, naval, or air service for 90 
days or more during a recognized period of war.  38 C.F.R. § 
3.3(a)(3).  The Korean conflict is a recognized period of 
war, and encompasses the period from June 27, 1950 through 
January 31, 1955, inclusive.  38 C.F.R. § 3.2(e).  The 
Vietnam era is another recognized period of war, and 
encompasses the period from February 28, 1961 to May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period; and the period from 
August 5, 1964 to May 7, 1975, inclusive, in all other cases.  
38 C.F.R. § 3.2(f).  There is no recognized period of war 
between the Korean conflict and the Vietnam era.

The veteran has indicated that he served from April 17, 1963 
to June 7, 1963.  This has been confirmed by his discharge 
papers.  He has not alleged and the evidence does not show 
that he was in Vietnam during this brief period of active 
service.  The veteran did not serve during a period of war.  
Although he has argued that he is eligible for pension 
benefits on the basis of his income, the requirement of 
wartime service is a prerequisite to any consideration of 
need based on income.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App.  
426, 430 (1994). Since the record indisputably shows that the 
veteran's active service occurred entirely outside of any 
recognized period of war, and as the record does not show, 
nor does the veteran contend, that he actually served during 
a period of war, or in Vietnam, there is no basis for the 
veteran's claim for entitlement to VA nonservice-connected 
pension benefits.  His claim must therefore be denied as 
legally insufficient.  See Sabonis v.  Brown, 6  Vet. App. 
426, 429-30 (1994).


ORDER

Entitlement to VA nonservice-connected disability pension  
benefits is denied. 


REMAND

In his June 2003 claim, the veteran indicated that he was in 
receipt of disability payments from the Social Security 
Administration (SSA).  These records, which may be relevant 
to the veteran's claims, have not been obtained.  SSA should 
be contacted to verify his receipt of disability benefits, 
and if so, the determination and any records relied on in 
making that determination should be associated with the 
claims file.

In December 2004, additional evidence was received at the 
Board including the results of an MRI of the lumbar spine.  
This evidence was received at the Board and has not been 
considered by the RO.  There has been no waiver received from 
the appellant of initial adjudication of this evidence by the 
RO.  As such, this evidence must be returned to the RO for 
initial consideration.  38 C.F.R. § 20.1304; Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1229 (Fed. Cir. 2003).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection (and reopening 
a previously denied claim), but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should obtain a copy of the 
award of disability from the Social 
Security Administration, as well as any 
medical records relied on in making that 
determination.

3.  After conducting any additional 
development deemed necessary, 
readjudicate the issues on appeal.  If 
this results in less than a full grant of 
the benefits sought on appeal, the RO 
should prepare another Supplemental 
Statement of the Case.  Thereafter, this 
case should be forwarded to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


